Davis, J.,
(after stating the facts). The Code, §379, provides, that a receiver may be appointed: “ before judgment, on 1he application of either party, when he establishes • an. apparent right to property, which is the subject of the action, and which is in the possession of an adverse party, and the property or its rents and profits are in danger of being lost, or materially injured or impaired.”
The apparent right of the defendants to the property in this action, if it depended only upon the deed from the executors of John McCallum, would perhaps not warrant the order appointing a receiver, but the deed from Duncan McNair, if bona fide, as is alleged by the defendants, would cure any defect in the title derived from the executor of John McCallum, and as the equities upon which the plaintiffs rely, are denied by the defendants, who, it is conceded, have the legal title, and it appears that the plaintiffs are in possession of the property, and that by reason of their insolvency, the rents and profits will probably be lost to the defendants if they shall recover the land, the order appointing a receiver was properly granted. Kerchner v. Fairley, 80 N. C., 24, and cases there cited; Nesbit v. Turrentine, 83 N. C., 535, and cases cited; Oldham v. Bank, 84 N. C., 304; Horton v. White, 84 N. C., 297; Lumber Co. v. Wallace, 93 N. C., 22.
There is no error. Let this be certified.
No error. Affirmed.